Title: James Madison to Gabriel Moore, 24 April 1832
From: Madison, James
To: Moore, Gabriel


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpellier
                                
                                 Apl. 24 1832
                            
                        
                        Do me the favor to forward the inclosed letter to your brother, left open for your perusal & to
                            accept my friendly salutations.
                        
                            
                                J. M
                            
                        
                    